Hill, P. J.
(dissenting). I favor a reversal because the court charged that defendants were negligent as matter of law, and only submitted to the jury the question of liability whether that negligence was a contributing cause of the injury. The defendant Mrs. Borrman, prior to the accident, had proceeded northerly along the macadam and traveled portion of the high*343way. She turned her car to the west and her left, its right rear wheel being twelve inches and its right forward wheel eighteen inches from the edge of the macadam, and stopped it partly across a shallow ditch, with her headlights pointing in a northwest direction, diagonally away from the course of the highway. Her mission was to take her sister, the plaintiff LaRue, from her residence on the westerly side of the highway to a social gathering. As the latter came from her home and approached defendants’ automobile, she was struck by a car driven by plaintiff Tiernan. He was proceeding southerly along the traveled macadam portion of:-the highway when, he says, that he saw the lights of defendants’ car 200 feet away, but was not confused thereby; that as he traveled southerly the headlights of an approaching car confused him so that he turned to his right, left the traveled macadam portion of the highway, crossed the ditch, passed between the westerly side of defendants’ automobile and a row of trees still further away from the highway, and there struck Mrs. LaRue. Both he and Mrs. LaRue have recovered judgments.
The locus in quo was the outskirts of the little village of Norfolk, St. Lawrence county. The street was an ordinary country highway, extending in a northerly and southerly direction, the pavement twenty feet wide, with no curb to mark its boundary. Westerly therefrom the earth sloped a distance of seven feet nine inches to the bottom of a ditch which was six and one-half inches below the westerly line of the pavement and eleven and one-half inches below the crown in the center of the traveled macadam.
The court called the jury’s attention to provisions of the Vehicle and Traffic Law, which prescribe that a vehicle shall not be stopped “ with its left side to the curb ” (§ 86, subd. 6), and that “ ‘ Curb ’ shall include the boundaries of the roadway, whether marked by curbstone or not so marked ” (§ 2, subd. 4), and that a “ ‘ Street ’ or ‘ roadway ’ shall include that part of the public highway intended for vehicular travel ” (§ 2, subd. 3).
The charge contained the following: “ Mrs. Borrman stopped her car over alongside the left side of that boundary or curb in violation of the written command and requirement of the statute which I have read to you, and that is so, I charge you, whether she stopped her car while the wheels were partly on, while the right wheels were somewhat on, or whether all four wheels were completely off the actual middle or paved part of the roadway, or pavement consisting of the roadway itself. In other words, I say to you that on the undisputed facts of this case Mrs. Borrman, in stopping her car wherever she did, wherever you find that she did stop it, according to the evidence presented here, violated this section of the statute which I have read, * * * and *344I charge you that that violation of the statute upon the part of Mrs. Borrman was a negligent act.”
This portion of the charge is followed by a statement concerning the law of contributory negligence as applied to Mrs. Laltue, and the jury was told that if she was free therefrom, the stopping of the car at the place indicated was a proximate cause of her injuries.
Under the conditions proved, it is not clear that the stopping of the car entirely off the portion of the highway usually devoted to vehicular travel was a violation of the statutes, or that the ditch beside the macadam was a portion of the highway intended for public travel. The most favorable charge to which plaintiffs were entitled was to have the court submit to the jury as a question of fact whether the Borrman car was stopped at a place and in a manner which violated the quoted portions of the Vehicle and Traffic Law, and if the jury so determined, then, of course, the violation of the statute was a negligent act, and defendants Borrman were liable if the violation was a proximate cause of the injury.
Heffernan, J., concurs.
Judgments affirmed, with costs.